 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT L. GLASS,                             Case No. 2:18-cv-00641-PA (MAA)
12                          Plaintiff,
13                                                ORDER ACCEPTING FINDINGS AND
              v.                                  RECOMMENDATIONS OF UNITED
14                                                STATES MAGISTRATE JUDGE
     SCOTT KERNAN, et al.,
15
                            Defendants.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
19   Complaint (ECF No. 28), Defendants’ Motion to Dismiss (ECF No. 30), the other
20   records on file herein, the Report and Recommendation of the United States
21   Magistrate Judge (ECF No. 38), Plaintiff’s Objection (ECF No. 40), and
22   Defendants’ Reply (ECF No. 41). After conducting a de novo review of the
23   portions of the Report and Recommendation to which Objections were directed, the
24   Court concurs with and accepts the findings and conclusions of the Magistrate
25   Judge.
26         IT THEREFORE IS ORDERED that:
27                 1. The Report and Recommendation of the Magistrate Judge is
28                   ACCEPTED and ADOPTED;
 1          2. Defendants’ Motion to Dismiss is GRANTED;
 2          3. Plaintiff is DENIED leave to amend the First Amended Complaint;
 3             and
 4          4. Judgment shall be ENTERED dismissing the entire action with
 5             prejudice.
 6
 7
 8   DATED: May 9, 2019
                                               PERCY ANDERSON
 9                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
